UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 28, 2010 Date of report (date of earliest event reported) Raymond James Financial, Inc. (Exact Name of Registrant as Specified in Its Charter) Florida (State or Other Jurisdiction of Incorporation) 1-9109 59-1517485 (Commission File Number) (IRS Employer Identification No.) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Offices) (Zip Code) (727) 567-1000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On May 28, 2010, the Company issued a press release to announce that it will present at the Sandler O’Neill & Partners, L.P. Global Exchange and Brokerage Conference on June 3, 2010 at 9 a.m. EDT.Links to the webcast and presentation slides will be available on the Company's website www.RaymondJames.com. Exhibit No. 99.1 Press release dated May 28, 2010 issued by Raymond James Financial, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RAYMOND JAMES FINANCIAL, INC. Date: June 1, 2010 By: /s/ Jeffrey P. Julien Jeffrey P. Julien ExecutiveVice President - Finance and Chief Financial Officer
